Case 2:20-cv-01834-BJR Document 1-1 Filed 12/07/20 Page 1 of 2

From: Patterson, Dawnelle
To: WAWDdb_NewCasesSea
Ce: McKay, Mike; Millstein, Aaron E.; Patterson, Dawnelle; Gould, Benee; agore_dowdbennett.com;
jbennett@dowdbennet.com; coconnell@dowdbennett.com
Subject: Miscellaneous Case Filing - Gustavsson v. Plaintiffs in In Re Ethiopian Airlines Flight ET 302 Crash (USDC
Northern Dist. of Illinois 1:19-cv-02170 (Consolidated) -- Motion to Seal and Motion to Quash
Date: Monday, December 7, 2020 6:45:28 PM
Attachments: vsson"'s Moti Lpdf
ri i i I
Dec Woodruff iso Motion to Seal (003).pdf
i hibi :
Pri rder Granting Motion h.pdf
Importance: High

 

CAUTION - EXTERNAL:

Good evening,

We would like to open a miscellaneous case stemming from /n re: Ethiopian Airlines Flight
ET 302 Crash, No. 19-cv-02170 (consolidated), Northern District of Illinois. We are filing a
motion to quash the subpoena issued in the above-referenced action and are filing an
accompanying motion to seal.

Below is a list of the documents we are seeking to file, along with a notation if the document
is subject to the motion to seal and should not be publicly filed.

1. Patrik Gustavsson’s Motion to Seal

2. (Filed Under Seal) Memorandum of Law in Support of Patrik Gustavsson’s Motion to
Seal

3. Declaration of Benjamin C. Woodruff in Support of Patrik Gustavsson’s Motion to

Seal’

(Filed Under Seal) Proposed Order Granting Motion to Seal

(Filed Under Seal) Motion to Quash or Modify Subpoena or, in the Alternative, for a

Protective Order

6. (Redacted Version) Motion to Quash or Modify Subpoena or, in the Alternative, for a
Protective Order

7. Proposed Order Granting Motion to Quash

ors

Please let us know if you have any questions.

Thank you,
Dawnelle
On Behalf of Mike McKay and Aaron Millstein

2

Dawnelle Patterson

Senior Practice Assistant to

Rob Mitchell, Mike McKay, Kari Vander Stoep
and Brian Knox

K&L Gates LLP
Case 2:20-cv-01834-BJR Document 1-1 Filed 12/07/20 Page 2 of 2

925 4th Ave., Suite 2900

Seattle, WA 98104-1158

Phone: 206-370-5703

Fax: 206-623-7022

dawnelle. patterson@kigates.com
www. kigates.com

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and
confidential and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that
any disclosure, copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in

error, please contact me at dawnelle.patterson@klgates.com.
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
